DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turns of the winding include a third grouped portion as recited in claim 32, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Applicant’s first argument with respect to claim 14, is “Widmer fails to disclose that turns of a winding are wound around a common axis, or that a winding has two portions that are spaced apart, which makes Widmer substantially different from claim 14.”
This is not persuasive because as recited paragraph 0107 and 0124, Widmer disclose “coils are further stretched and pulled over the ferrite structure in a manner that the position of the inner segments (e.g., coil segments that are adjacent) remain fixed on the upper surface of the ferrite and outer segments (e.g., coil segments that are on opposite side) move to be beneath the ferrite structure, with the ferrite structure becoming a core with the coils wound around the core.” Therefore, as shown in figure 18, the resulting new topology can be considered a variant of a "solenoid"-type coupler since the coils are wound around a ferrite core of a common axis. As recited in paragraph 0033, “FIG. 15A schematically illustrates coil A and coil B further separated and somewhat contracted so that they do not overlap, as well as the current directions and a field line indicating a mode of operation that generates a horizontal magnetic moment.” Thus, Fig, 15A shows the two coils 220 and 230 are mutually spaced apart.
Applicant’s second argument with respect to claim 14, is “Widmer teaches a double-D coil structure with two separate coils arranged next to each other. The winding of each of Widmer's two coils is placed together in a compact arrangement. Therefore, Widmner does not teach turns of a singular coil, distributed across a plurality of portions that are mutually spaced as required in claim 14.”
This is not persuasive because as recited in paragraph 0107, “In an initial step, the "circular" coil is split into a first and a second coil. Then, one coil is moved to the left and the other coil is moved to the right.” Coil 220 and 230 are split into two portions of a singular circular coil initially. Therefore, Widmer teaches a winding which wounds around a common axis and is distributed across a plurality of two portions, where the portions are mutually spaced apart.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18, 20-22, 24-26, 27-30, 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmer et al. (US 2015/0170833 A1).
In regards to claim 14, Widmer discloses, in figure 15A and 18, a magnet coil (210) with reduced losses (Par 0088, 0105), comprising a coil core (240); and a winding having turns (220, 230), the turns of the winding are wound around a common axis (Par 0107, 0124; “coils are further stretched and pulled over the ferrite structure in a manner that the position of the inner segments (e.g., coil segments that are adjacent) remain fixed on the upper surface of the ferrite and outer segments (e.g., coil segments that are on opposite side) move to be beneath the ferrite structure, with the ferrite structure becoming a core with the coils wound around the core.” Therefore, as shown in figure 18, the resulting new topology can be considered a variant of a "solenoid"-type coupler since the coils are wound around a ferrite core of a common axis), the turns are distributed across a plurality of portions (220, 230, 242), the portions are mutually spaced (Par 0033, 0105).
In regards to claim 15, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 14, which consists solely of the spaced portions and electrical connections without a complete turn (see Fig. 15B, par 0105; 210 consists of spaced portions 220, 230, 242 and electrical connections without further complete turns).
In regards to claim 16, Widmer discloses, in figure 18, a magnet coil according to claim 15, wherein the common axis extends through the coil core (240; par 0124; The resulting new topology, 
In regards to claim 17, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 16, wherein the coil core (240) is comprised of a ferrite material (Par 0105, 0113).
In regards to claim 18, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 14, wherein the coil core (240) is selected from a cylindrical coil core, a plate-shaped coil core, or a plate-shaped coil core with a rectangular base area (see Fig. 15A, 15B; coil core 240 is a plate-shaped coil core with a rectangular base area).
In regards to claim 20, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 14, wherein the number of spaced portions (220, 230, and 242) is 4831-3675-] 565.1Page 3 of 5037343,0003011 SPTPreliminary Amendment filed October 6, 2020 greater than 2 (Fig. 15A shows 3 spaced portions).
In regards to claim 21, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 14, wherein two spaced portions (220, 230) are arranged at opposing ends of the coil core (220 and 230 spaced portions are arranged at opposing ends of the coil core 240).
In regards to claim 22, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 14, wherein the coil core (240) has a length l in the direction of the axis and the following applies to the spacing d between portions of the winding:  0 < d < 0.91 or 0.21 < d < 0.91 or 0.41 < d < 0.91  or 0.61 < d < 0.91 or  0.81 < d < 0.91 (Par 0114, the magnetically permeable material 240 has a third periphery bounding a third area, and a ratio of the sum of the first area and the second area to the third area is in a range between 0.9 and 1.1, thus satisfies 0 < d < 0.91).
In regards to claim 24, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 14, which is a secondary coil (210) of a wireless electrical power transfer system (See Fig. 15A, 15B, par 0105).
In regards to claim 25, Widmer discloses, in figure 15A and 15B, a system for wireless electrical power transfer (Fig. 15A, 15B) comprising a magnet coil according to claim 14 as secondary coil (210) and a primary coil (220, 230, par 0105).
In regards to claim 26, Widmer discloses, in figure 15A and 15B, a system according to claim 25, wherein the primary coil (220, 230) comprises a double-D coil, solenoid coil, a spiral coil or circular coil (220 and 230 comprises a double-D coil, see par 0113.)
In regards to claim 27, Widmer discloses, in figure 15A and 15B, a magnet coil (210) that is configured for reducing losses (Par 0088, 0105), comprising a coil core (240) defining an axis; and4865-0290-1505.1Page 3 of 8037343/000301USPTU.S. Patent Application No. 16/948,942 Response to First Office Action issued October 21. 2021a winding having turns that are wound around the axis of the coil core (Par 0107, 0124; “coils are further stretched and pulled over the ferrite structure in a manner that the position of the inner segments (e.g., coil segments that are adjacent) remain fixed on the upper surface of the ferrite and outer segments (e.g., coil segments that are on opposite side) move to be beneath the ferrite structure, with the ferrite structure becoming a core with the coils wound around the core.” Therefore, as shown in figure 18, the resulting new topology can be considered a variant of a "solenoid"-type coupler since the coils are wound around a ferrite core of a common axis), the turns of the winding are grouped into at least a first portion (220) and a second portion (230), the first portion being separated from the second portion by a region that lacks the turns of the winding (Par 0033; “FIG. 15A schematically illustrates coil A and coil B further separated and somewhat contracted so that they do not overlap, as well as the current directions and a field line indicating a mode of operation that generates a horizontal magnetic moment.”)
In regards to claim 28, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 27, wherein the region defines a distance "d" separating the first portion (220) and the second portion (230; “FIG. 15A schematically illustrates coil A and coil B further separated and somewhat contracted so that they do not overlap, as well as the current directions and a field line indicating a 
In regards to claim 29, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 28, wherein the coil core has a length "l" in the direction of the axis and the following applies to the distance "d" between portions: 0 < d < 0.91 or 0.21 < d < 0.91 or 0.41 < d < 0.91  or 0.61 < d < 0.91 or  0.81 < d < 0.91 (Par 0114, the magnetically permeable material 240 has a third periphery bounding a third area, and a ratio of the sum of the first area and the second area to the third area is in a range between 0.9 and 1.1, thus satisfies 0 < d < 0.91).
In regards to claim 30, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 27, wherein the coil core (240) is selected from a cylindrical coil core, a plate-shaped coil core, or a plate-shaped coil core with a rectangular base area (see Fig. 15A, 15B; coil core 240 is a plate-shaped coil core with a rectangular base area).
In regards to claim 32, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 27, wherein the turns of the winding include a third grouped portion (242, Par 0105, 0114-0115).
In regards to claim 33, Widmer discloses, in figure 15A and 15B, a magnet coil according to claim 27, wherein first (220) and second (230) portions are arranged at opposing ends of the coil core (220 and 230 spaced portions are arranged at opposing ends of the coil core 240).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer et al. (US 2015/0170833 A1) in view of Chiyo et al. (US 2015/0145342 A1).
In regards to claim 19, Widmer disclose a magnet coil according to claim 18, but does not disclose wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm. 
However, Chiyo discloses, in figure 4, wherein the coil core is plate-shaped and has a rectangular base (Cr10) area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm (Par 0056, the magnetic core Cr10 of the power receiving coil Lr10 having a length of 400 mm, a width of 200 mm, and a thickness of 10 mm were used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widmer to incorporate the teachings of Chiyo by including wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm in order to provide a wireless power transmission device that maintains high power transmission efficiency while reducing an unwanted leakage magnetic field formed in a location away from the first and second power feeding coils (Chiyo, par 0015).
In regards to claim 31, Widmer disclose a magnet coil according to claim 30, but does not disclose wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length 1, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm.
However, Chiyo discloses, in figure 4, wherein the coil core is plate-shaped and has a rectangular base (Cr10) area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm (Par 0056, the magnetic core Cr10 of the power receiving coil Lr10 having a length of 400 mm, a width of 200 mm, and a thickness of 10 mm were used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widmer to incorporate the teachings of Chiyo by including wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm in order to provide a wireless power transmission device that maintains high power transmission efficiency while reducing an unwanted leakage magnetic field formed in a location away from the first and second power feeding coils (Chiyo, par 0015).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer et al. (US 2015/0170833 A1) in view of Hooton et al. (US 2019/0082555 A1).
In regards to claim 23, Widmer disclose a magnet coil according to claim 14, but does not disclose further comprising a thermal bridge that is arranged in the axial direction between two portions of the winding and on the coil core, the thermal bridge being suitable for dissipating heat to external surroundings.
However, Hooton discloses, in figure 5, a thermal bridge (524) that is arranged in the axial direction (horizontal direction as discussed in Widmer’s Fig. 15A and 15B) between two portions of the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Widmer to incorporate the teachings of Hooton by including a thermal bridge that is arranged in the axial direction between two portions of the winding and on the coil core, the thermal bridge being suitable for dissipating heat to external surroundings in order to achieve an ideal combination of stiffness and thermal conductivity (Hooton, Par 0065).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842